DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered. 

Examiner's Amendments 
 
The following examiner’s amendments to the record appear below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for these examiner’s amendments was given in a telephone interview with Mr. James Carpenter on 05/02/2022.

Amendments to the Claims
 
Claim	8
Claim 8, lines 10-11. 	Please delete “wherein the carbon material having at least either a peak related to diamond bonds” and instead add - wherein the carbon material has at least either a peak related to diamond bonds -.

Allowable Subject Matter 

Claims 8-10 are allowed.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 8 as a whole, including the limitation that the method for electrolytically manufactures a diamond-containing carbon material by performing electrolytic reduction of carbonate ions and hydroxide ions contained in a molten salt electrolytic solution containing carbonate ions and hydroxideAfter Final Office Action of December 20, 2021 ions, and wherein a cathode has a roughened surface roughened by diamond abrasive grains having a grain diameter of 20 nm to 5 µm or silicon carbide abrasive grains having a grain diameter of 20 nm to 5 µm.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795